ORDER
PER CURIAM.
Appellant, Andre Pearson (“appellant”), appeals the judgment of the Circuit Court of the City of St. Louis, following a jury trial, finding him guilty of one count of murder in the first degree, section 565.020.1, RSMo 20001 and one count of armed criminal action, section 571.015. Appellant was sentenced to concurrent sentences of life in prison without the possibility of probation or parole on each count. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 80.25(b).

. All statutory references are to RSMo 2000.